UNITED STATES OF AMERICA,

MARK ANTHONY LOVELY

IN THE UNITED STATES DISTRICT COURT
FOR THE l\/lIDDLE DISTRICT OF NORTH CAROL]NA

Plaintiff

v. Case No. lS-cv-l 02

Defendant,

\_/\_/\_/\_/\_/VVVVV

RESPONSE TO DECLARATION OF REVENUE OFFICER ANITA BOND

Even though Anita Bond has signed her Declaration pursuant to 28 U.S.C. §
1746, the Docurnents that she and the attorney’s for the Plaintiff refer to are
unsigned, third party hearsay vvhich have already been rebutted and or corrected
by the use of Forrns 4852 vvhich the Plaintiff and or Anita BOnd have chosen to
ornit. Anita BOnd knoWs, or should know that there is no federal tax liabilities for
any of the years in question Anita BOnd does not have any first hand personal
knowledge of Defendant’s tax liability for the years in question Defendant is not a
tax defier, and has no history of filing fraudulent tax returns Defendant vvas not a
W-2 vvage earner nor has defendant vvorked for any employers For a proper
understanding of the terrn “Ernployer” on rnust look to the definition of the terrn
“Ernployee” as used in Title 26 of the United States Code vvhich has not been
passed into positive lavv. Please see 26 USC § 3401 (c):

(c)Employee

For purposes of this chapter, the terrn “ernployee” includes an
officer, employee, or elected official of the United States, a State, or any

Case 1:18-cv-00102-LCB-.]EP Document 28 Filed 12/20/18 Paoe 1 of 7

political subdivision thereof, or the District of Columbia, or any agency or

instrumentality of any one or more of the foregomg. The term “employee”

also includes an officer of a corporation
Here vve can see that employers includes an officer, employee, or elected official
of the United States, a State, or any political subdivision thereof, or the District of
Columbia, or any agency or instrumentality of any one or more of the foregomg.
The term “employee” also includes an officer of a corporation lt is clear that the
persons described in this definition have in fact exercised a government granted
privilege, or have been involved in a federally taxable activity under Article l Sec.
8 of the U.S. Constitution. Defendant has not been involved in any federally
taxable activity, nor has he exercised any government granted privileges that
vvould classify him as an Employee vvorking for an “Employer”. Novv the
completely empty definition of the term “Employer” can be seen firsthand
Defendant has earned no “Wages” as defined at 26 USC § 3401 (a):

(a)Wages

For purposes of this chapter, the term “vvages” means all remuneration

(other than fees paid to a public official) for services performed by an

employee for his employer, including the cash value of all remuneration

(including benefits) paid in any medium other than cash; except that such

term shall not include remuneration paid_
Agam here vve can see that “Wages” are earned by “employees” vvho performed
services for his employer The definition of the term “Employer” vvhile vague can

only be defined by referring to the term “Employee” to be able to see the complete

picture and meaning of that term. J ust because someone has had taxes vvithheld,

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 2 of 7

does not imply or conclude that one has been involved in a federally taxable
activity, or exercised any government granted privileges Please see again
Southern Pacific Co. v. Lowe, 247 U.S. 330 (1918)

U.S. Supreme Court
Southern Pacific C0. v. Lowe, 247 U.S. 330 (1918)
Southern Pacific C0. v. L0We
NO. 462
Argued March 4, 5, 6, 1918
Decided June 3, 1918
247 U.S. 330
ERROR TO THE DISTRICT COURT OF THE UNITED STATES
FOR THE SOUTHERNDISTRICT OFNEW YORK
We must reject in this case, as we have rejected in cases arising under the
Corporation Excise Tax Act of 1909 (Doyle v. Ml'tchell Brothers Co.,
ante, 247 U. S. 179, and Hays v. Gcmley Mountal'n Coal Co., ante, 247 U.
S. 189), the broad content on submitted in behalf of the government that all
receipts -- everything that comes in -- are income within the proper
definition of the term " gross mcome," and that the entire proceeds of a
conversion of capital assets, in whatever form and under whatever
circumstances accomplished, should be treated as gross mcome. Certamly
the term "income" has no broader meaning in the 1913 act than in that of
1909 (see Stratton’s Independence v. Howbert, 231 U. S. 399, 231 U. S.
M-417), and, for the present purpose, we assume there is no difference in
its meaning as used in the two acts. This being so, we are bound to consider
accumulations that accrued to a corporation prior to January 1, 1913, as
being capital, not mcome, for the purposes of the act. And we perceive no
adequate ground for a distinction in this regard between an accumulation of
surplus earnings and the increment due to an appreciation in value of the
assets of the taxpayer

(l believe that there is a typo “content on” should actually be “contention”. ML)

 

Here again we can see that the tax is not on everything that comes m, but can only
be laid upon government granted privileges, or federally taxable activities which
as l have explained many times over and over that the defendant has not done.

Defendant was not and is not a W-2 wage eamer! The W-2. No one earns wages

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 3 of 7

because of a W-2, the W-2 is an unsigned document submitted to inform those
receiving the form of how much was withheld lt does not conclusively determine
that the earnings were produced from the exercise of government granted
privileges, or involvement in federally taxable activities The 4852’s that were
attached to the returns that l submitted, are the only available avenue to rebut, and
correct that which was known to be incorrect A delegate of the Treasury
supposedly assessed civil penalties against defendant but his name is not disclosed
so that he could take personal liability for any false statements lf those tax
submissions were found to be frivolous under 26 U.S.C. § 6702(a):

(a)Civil penalty for frivolous tax returns A person shall pay a penalty of
$5,000 if_

(l)such person files what purports to be a return of a tax imposed by this
title but which_

(A)
does not contain information on which the substantial correctness of the
self-assessment may be judged, or

(B)

contains information that on its face indicates that the self-assessment is
substantially incorrect, and

(2)the conduct referred to in paragraph (1)_

(A)
is based on a position which the Secretag has identified as frivolous under
subsection (c), or

(B)

reflects a desire to delay or impede the administration of Federal ta_x laws.
the government would be obligated to make there own returns signed under
penalty of perjury just as my originals were and still standing as the only returns
on the record. l have asked many times in the past through the seemingly endless

correspondences with the IRS and still to date even in these proceedings have

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 4 of 7

never received the answer to the question: Are the Civil Penalties based on (1)(A)
or (B), and (2)(A) or (B)? So that l could either correct the returns or rebut the
allegation Defendant has explained many times before he can’t see where on the
face of the return that it doesn’t contain information on which the substantial
correctness of the self-assessment may be judged, or that it indicates that the self-
assessment is substantially incorrect Nor is it based on a position which the
Secretary has identified as frivolous under subsection (c), nor was it my intention
to delay or impede the administration of Federal tax laws. So again l do not
understand how the returns are “frivolous”, and Defendant doesn’t believe that
Plaintiff can explain it either Defendant is certain that Plaintiff and or Anita Bond
is correct that it could collect interest and penalties from the date that these
supposed liabilities became proven, but that is in fact why we are in the present
case so that liability and jurisdiction could be proven, which still remains to be
proven conclusively lf it could be proven that there was in fact a liability on the
returns that the government believes are frivolous, they would be required to make
their own retums, and Govemment Exhibit B, and Govemment Exhibit C
documents are unsigned so they are not returns as described at26 U.S.C. § 6020.
Please see:

26 C.F.R. § 301 .6020-1(b) Execution of retums-

(1) ln general

lf any person required by the lntemal Revenue Code or by the regulations

to make a return fails to make such return at the time prescribed

therefore, or makes, willfully or otherwise, a false, fraudulent or frivolous
retum, the Commissioner or other authorized lntemal Revenue Officer

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 5 of 7

employee shall make such return from his own knowledge and from such
information as he can obtain through testimony or otherwise

(2) Form of the retum.

A document (or set of documents) signed by the Commissioner or other
authorized lntemal Revenue Officer or employee shall be a return for a
person described in paragraph (b)(l) of this section if the document (or set
of documents) identifies the taxpayer by name and taxpayer identification
number, contains sufficient information from which to compute the
taxpayer's tax liability, and purports to be a retum.

The 2014 tax return shown on Exhibit D is not Defendant’s tax retum, Defendant
did try and file electronically, but the system would not allow me to attach a 4852,
and the system would not allow Defendant to enter 0.00 in the mcome, and it
entered the amount shown on its on and would not allow any changes, and the
return is not signed 1 believe that 1 had filed a 2014 1040EZ through the mail,
and obviously 1 would not have filed a return that showed 1 had earned any wages,
or taxable amounts, this was another reason that 1 had given up on trying to file
electronically because the system was entering figures that were not Defendants.
At any rate this return shown in Govemment Exhibit D is pages 15 and 16 is
hereby denied. Here again there are no tax liabilities for any of the years in
question Further still any taxes that could have become liable were already pre-
paid through withholdmg. All of the tax returns were filed timely and 1 have the
correspondence on that allegation for several years, and they were never answered

Defendant is not indebted to the United States with respect to income tax,

penalties, or interest for any of the years in question

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 6 of 7

Date: December 20, 2018 Respectfully submitted,

j%%/

C_./

Mark Anthony Lovely

c/o 1235 Amylee Trail
Kernersville, NC 27284
Phone: (336) 601-4641
Email:

Authorized Representative

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that on this 20th day of December, 2018, I electronically filed the
foregoing RESPONSE 'I`O DECLARA'I`ION OF REVENUE OFFICER ANITA B()ND
With the Clerk of Court using the CM/ECF system, Which Will send notification of such filing to
those registered to receive it. I also served a copy via first class mail to:

Erin F. Darden, Trial Attorney
U.S. Department OfJustice, Tax Division

PO BOX 227
Washington, D.C. 20044

attorney for the Plaintiff: United States of America.

Date: December 20, 2018

M»%%~

Mark Anthony Lovely
Authorized Representative

Case 1:18-cv-OOlO2-LCB-.]EP Document 28 Filed 12/20/18 Paoe 7 of 7

